UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-4017


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ONDINA ALONSO-HERNANDEZ,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:10-cr-00432-CCE-1)


Submitted:   August 13, 2012                  Decided:   August 16, 2012


Before WILKINSON and     DUNCAN,    Circuit    Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Stacey D. Rubain, QUANDER & RUBAIN, Winston-Salem, North
Carolina, for Appellant.   Anand P. Ramaswamy, Assistant United
States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Ondina Alonso-Hernandez appeals the district court’s

judgment      after      pleading     guilty      to   recruiting,         harboring,     and

transporting         a    person      for     labor       and     services,        including

aggravated         sexual    abuse,    in     violation         of    18    U.S.C.     § 1590

(2006).      Alonso-Hernandez’s attorney has filed a brief pursuant

to   Anders    v.     California,      386     U.S.    738      (1967),      asserting,   in

counsel’s opinion, there are no meritorious grounds for appeal,

but raising the issue of whether Alonso-Hernandez’s sentence is

reasonable.         Alonso-Hernandez was notified of her right to file

a pro se supplemental brief but has not done so.                           We affirm.

              We    review     a   sentence       under     a    deferential        abuse-of-

discretion standard.               Gall v. United States, 552 U.S. 38, 51

(2007).       The first step in this review requires us to ensure

that   the    district        court    committed       no       significant        procedural

error,    such      as    improperly        calculating         the   Guidelines      range,

failing to consider the 18 U.S.C. § 3553(a) (2006) factors, or

failing to adequately explain the sentence.                            United States v.

Carter, 564 F.3d 325, 328 (4th Cir. 2009).                            If the sentence is

procedurally         reasonable,       we     then     consider         the    substantive

reasonableness of the sentence imposed, taking into account the

totality      of    the     circumstances.         Gall,        552   U.S.    at    51.    We

presume that a sentence within or below a properly calculated



                                              2
Guidelines range is substantively reasonable.                                United States v.

Susi, 674 F.3d 278, 289 (4th Cir. 2012).

            In      sentencing,         the           district        court        should     first

calculate     the      Guidelines           range        and        give     the     parties    an

opportunity       to     argue         for        whatever           sentence        they      deem

appropriate.        United States v. Pauley, 511 F.3d 468, 473 (4th

Cir. 2007).        The district court should then consider relevant

§ 3553(a) factors to determine whether they support the sentence

requested by either party.                  Id.       When rendering a sentence, the

district     court       must        make     and        place        on     the     record     an

individualized assessment based on the particular facts of the

case.     Carter, 564 F.3d at 328, 330.                        In explaining the chosen

sentence,    the     “sentencing         judge          should       set     forth    enough     to

satisfy the appellate court that he has considered the parties’

arguments and has a reasoned basis for exercising his own legal

decisionmaking authority.”              Rita v. United States, 551 U.S. 338,

356 (2007).       While a district court must consider the statutory

factors     and    explain       its    sentence,              it     need    not     explicitly

reference    §    3553(a)       or    discuss          every        factor    on    the     record.

United States v. Johnson, 445 F.3d 339, 345 (4th Cir. 2006).

            We have reviewed the record and conclude that Alonso-

Hernandez’s       sentence      is     both       procedurally             and     substantively

reasonable.            The   district         court        properly           calculated       her

Guidelines range, reasonably determined that a sentence below

                                                  3
that     range      was     appropriate      in       this    case,      and    adequately

explained its sentencing decision.

               In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.        We    therefore      affirm      the    district     court’s      judgment.

This court requires that counsel inform his or her client, in

writing, of his or her right to petition the Supreme Court of

the United States for further review.                         If the client requests

that    a    petition       be   filed,   but     counsel      believes    that    such   a

petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.                            Counsel’s motion

must state that a copy thereof was served on the client.

               We dispense with oral argument because the facts and

legal       contentions      are   adequately         presented     in    the    materials

before      the     court    and   argument      would       not   aid   the    decisional

process.

                                                                                  AFFIRMED




                                             4